DETAILED ACTION
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
2.   This Office Action is responsive to the Applicant’s Amendment and Terminal Disclaimer filed on 3/02/2022 and entered of record.

Response to Remarks/Arguments
3.    Paragraph [0001] of the specification has been amended and included in the Amendment. Based on the amended paragraph, the objection to the specification is withdrawn.
4.    The terminal disclaimer filed on 3/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,991,698 has been reviewed and approved on 3/02/2022. The terminal disclaimer has been recorded.

Allowable Subject Matter 
5.    Claims 22-43 are allowed.
6.    The following is a statement of reason for indication of allowable subject matter:    
         Regarding independent claim 22, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein said first floating body region is common to said second floating body region; wherein said first buried layer region is common to said second buried layer region; wherein said first substrate region is common to said second substrate region; wherein said transistor is usable to access said semiconductor memory cell; wherein at least one of said first or second silicon controlled rectifier devices maintains a state of said semiconductor memory cell; and wherein said state of said semiconductor memory cell is maintained while memory operations can be performed in an uninterrupted manner”, and a combination of other limitations thereof as recited in the claim. Claims 23-30 depend on claim 22.
Regarding independent claim 31, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein said first floating body region is common to said second floating body region; wherein said first buried layer region is common to said second buried layer region; wherein said first substrate region is common to said second substrate region; wherein a state of said semiconductor memory cell is maintained through a positive voltage applied to said first and second substrate regions; wherein said transistor is usable to access said semiconductor memory cell; wherein at least one of said first or second silicon controlled rectifier devices maintains a state of said semiconductor memory cell; wherein said first and second buried layer regions are commonly connected to at least two of said semiconductor memory cells; and wherein said first and second substrate regions are commonly connected to said at least two of said semiconductor memory cells”, and a combination of other limitations thereof as recited in the claim. Claims 32-37 depend on claim 31.
          Regarding independent claim 38, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein said first floating body region is common to said second floating body region; wherein said first buried layer region is common to said second buried layer region; wherein said first substrate region is common to said second substrate region; wherein at least one of said first or second silicon controlled rectifier devices maintains a state of said semiconductor memory cell; wherein said transistor is usable to access said semiconductor memory cell; wherein said state of said semiconductor memory cell is maintained and memory operations can be performed in an uninterrupted manner; wherein said first and second buried layer regions are commonly connected to at least two of said semiconductor memory cells; and7Atty Dkt. No.: ZENO-007CON10 USSN: 17/232,587 wherein said first and second substrate regions are commonly connected to said at least two of said semiconductor memory cells”, and a combination of other limitations thereof as recited in the claim. Claims 39-43 depend on claim 38.       


Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI M HOANG/Primary Examiner, Art Unit 2827